Explanations of vote
in writing. - (PT) As our group says, this proposal, which introduces biometric data information into the uniform format for residence permits for third-country nationals, 'raises several concerns as regards its technical feasibility, financial costs and risk of its abuse'.
As we have highlighted, it is highly debatable whether the introduction of biometric identifiers really does increase security, or whether it is rather a threat to security through the risks of abuse, technological flaws and lack of transparency and sound data protection
This is a disproportionate measure that forms part of a supranational dynamic, a measure that is aimed at setting up EU-level monitoring and control instruments. It is not in any way accompanied by 'particularly consistent and serious safeguards, especially regarding the way they are collected and used' and it is completely impossible to guarantee its use in a 'relatively safe environment'.
This proposal is both a consequence and an integral part of the trend towards excessive preoccupation with security pursued by the EU institutions, and as such we reject it.
in writing. The second modified proposal introducing biometric data information into Regulation 1030/2002 laying down a uniform format for residence permits for third country nationals raises several concerns as regards its technical feasibility, financial costs and the risk of its abuse. It is still not clear whether the introduction of biometric identifiers really does increase security or whether it is rather a threat to security through the risks of abuse, technological flaws and lack of transparency and sound data protection. The original Commission proposal has also turned out to be technically impossible and the financial resources destined for its development have been partly wasted. Due to these reasons, we cannot support the Commission's modified proposal, which would again only raise the financial costs and technical difficulties and would be entirely inadequate to the aim of added value in security.
in writing. (DE) Thanks to the visions of some multi-cultural dreamers, a situation has arisen which is becoming increasingly difficult for the native population to endure. In many cases, immigrants and their children have no consideration for the native population; on the contrary, they demand more and more rights for themselves and seem bent on eradicating our Western Christian heritage; conversely, they simply turn a deaf ear when it comes to civic duties or to obligations of any incomer, such as willingness to integrate.
The widespread provision of social housing for nationals of non-EU countries and for neo-citizens of the Union who are not integrated has not only created a profound sense of insecurity among the indigenous population but also led to a massive deterioration in people's housing conditions and quality of life, a situation in which outbreaks of violence are almost a daily occurrence. In the light of these realities, a general tightening of the right of immigration is needed. The Coelho report does not offer a basis for such action, which is precisely why I voted against it.
(SK) My formal background is that of a dentist. Mercury is used in dentistry for amalgam fillings, and I have been watching with interest the EU strategy concerning mercury and the elimination of mercury from all areas of life where there is an appropriate alternative. In principle, I agree with many of the measures the Commission has been submitting in the form of draft legislation in line with the mercury strategy.
However, I am anxiously waiting to see how we deal with the opinion that mercury should also be banished from dentistry, where mercury amalgams have been used for 150 years now and quite successfully at that. There are no conclusive indications or evidence of the toxic effects of amalgams if used appropriately. At the same time, there is no clear opinion on whether there are appropriate alternative filling materials. I believe that if amalgam waste is properly separated in dentistry departments and if we dispose of it properly, safely and on a permanent basis, as proposed in the report, there will be no need for the time being to do away with amalgam as a filling material.
(DE) Mr President, I wish to give the report my firm backing, and I have voted in favour of it. It is important that we should have a European strategy for mercury, because it is one of the most toxic environmental pollutants, and Europe must certainly lead the way here. I did vote against some proposals designed to tighten the rules, because I believe it is necessary to provide incremental arrangements for businesses and to allow for a smooth transition so as not to jeopardise the general level of competitiveness. I am also wary of creating too much red tape, and a steady hand is needed if we are avoid that risk. On the whole, this is a very encouraging report.
in writing. We have voted against amendments suggesting that liquid mercury should be stored in above-ground facilities. No impact assessments have been carried out by the Commission on the safety of such storage and there is no technology available to solidify liquid mercury. Storage of mercury in an above-ground facility is therefore questionable in terms of safety and in terms of time (the amendments suggest that this storage would be temporary). Without new technology, storage would not be temporary. On the other hand, impact assessments have been undertaken by the Commission for the storage of liquid mercury in salt mines and deep underground hard rock formations and has been confirmed safe.
We are very much aware that technology could be developed in the near future. We very much welcome the Council's agreement to a European Parliament request to include in the proposed regulation a review on extension of the scope of the regulation and a review of other options available for the storage of mercury in 2010.
in writing. - (PT) In 1990 the Oslo-Paris Commission (OSPAR) recommended that all mercury cell chlor-alkali plants (MCCAPs) be converted to mercury-free technology by 2010. Parliament's March 2006 resolution on the Community strategy concerning mercury urged the Commission to take action to implement OSPAR.
Apart from ongoing mercury emissions from MCCAPs, when these plants convert to mercury-free technologies, the vast quantities of mercury in their cells need to be managed in an environmentally appropriate manner.
To prevent this surplus mercury from flooding the world mercury commodity market, a proposal for a Regulation banning exports of metallic mercury by 1 July, 2011, was adopted in October 2006, and attempts have been made to bring that date forward.
The proposal includes parallel provisions on safe storage of the excess mercury which will mainly be coming from decommissioned MCCAPs, to prevent its re-sale. Currently there are around 12 000 tonnes of mercury sitting in mercury cells in Europe. To that end Euro Chlor (the EU chlor-alkali industry federation) has been asked by the European Commission and has agreed to develop a Voluntary Agreement for the storage of surplus chlor-alkali mercury.
in writing. - (FR) The management of mercury is an important issue for the conservation of the environment.
If Europe has more waste mercury to store, it is because our industries did not foresee the risks involved in the use of this metal, in particular for the production of chlorine.
First lesson: we must very quickly rethink our production methods in order to be prepared for a vital ecological revolution.
Next, it is necessary to constantly monitor the storage of waste, by setting up regular checks. That is why I voted in favour of Amendment 25 which rules out permanent storage above-ground and underground. Alas, it did not receive a majority of votes. Nonetheless, the other improvements in the text justify a vote in favour of the final report.
Even though it recognises that there is currently no absolutely safe method of storing metallic mercury, the report endeavours to legalise a special type of territorial 'racism', by imposing the choice of the Spanish province of Almaden as the site for permanent landfill of the most toxic element on the planet. The worst thing is that it endeavours to justify the imposition of this specific area with the existence there of infrastructures and 'manpower'. In other words, it is using unemployment as a means of blatant coercion of the workers, so that they agree to turn their area into a landfill for toxic mercury waste from the entire EU, with incalculable risks to the health of the inhabitants and the environment.
The proposal in the report for the involvement and funding of all sorts of NGOs in the crucial question of the application of mercury-free technologies in developing countries and in so-called 'economies in transition' comes under the same dangerous policy by circumventing the rules which derive from binding bilateral agreements in this sector.
That is why the Greek Communist Party abstained from the vote.
The Greek Communist Party maintains that the question of where metallic mercury should be stored and managed is a subject for science and the application of its conclusions and not of choices that reflect the interests and profits of business.
(SK) Supplementary pension schemes, collectively referred to as the 'second pillar of the social insurance system', are an inseparable part of modern society. We have witnessed in the past the reform of labour markets and social insurance systems in several Member States, and these have included pension system reforms. Let me use Slovakia as an example of a country which introduced supplementary pension schemes within the context of reforming the social security system. A large number of Slovak nationals have already joined the second pillar.
Savings generated in the second pillar are privately owned. They are more secure than the promises of the state to pay out pensions from public coffers. An advantage of the second pillar is that pension benefits no longer depend on the country's demographics but on savings accumulated in one's own account. For these reasons and in the spirit of encouraging worker mobility in Member States, I have welcomed the draft directive designed to improve the portability of supplementary pension rights, and I believe that this will make it possible to reduce the number of problems associated with eligibility for pension rights, retaining suspended pension rights and with the portability of acquired rights.
(DE) Mr President, the single market and mobility depend on social security, which must extend beyond a person's working life. It is important in this respect to maintain the balance between employers and employees on which the acquisition of pension rights depends.
This was the first reading, and we still have numerous discussions ahead of us. The delegation from the Austrian People's Party has given the Oomen-Ruijten report its unreserved support, because we believe that this is the right way to continue developing mobility and the single market.
(LT) Mr President, first I would like to thank the rapporteur Ria Oomen-Ruijten and other colleagues who prepared this report concerning the improvement of portability of the right to a supplementary pension. I voted for this document, as I believe it will positively affect most European Union Member States, especially the newest EU members. In the Baltic countries, the Czech Republic, Slovakia, Hungary and Malta, supplementary pensions have not yet been legislated, whereas in the Scandinavian countries and Slovenia, by contrast, the majority of workers participate in such pension schemes.
Our Parliament's urging to oblige EU countries to gradually seek easier portability of pension rights should provide a new impulse above all to the new Member States, and likewise to Greece, Italy and Portugal, to amend their legislation in such a way that the mobility of people in the European Union be encouraged, not penalised.
(IT) Mr President, it is with pleasure that I take the floor to say to Europe: 'if you are there, let us see some action'. Europe must show greater courage, it must have the heart of a lion and not be a chicken.
The Directive on the transferability of pension rights is absolutely crucial for all European citizens and workers. By approving this proposal we are doing something for workers, but we will not really succeed in obtaining a result for which European citizens can applaud Europe. Therefore, Mr President, let us not mourn over the referendums in France and the Netherlands that rejected the Constitution. Europe must be more courageous.
in writing. (SV) As a Liberal, I find it difficult to vote against a proposal aimed at improving Europeans' opportunities to move around more freely. It is not made any the easier when the proposal is also aimed at encouraging people to take more active responsibility for saving for their pensions, this being one of the genuinely key issues for the future. Nonetheless, I was unable to vote in favour of the original proposal.
The problem is twofold. Firstly, it is debatable whether this complicated issue is suited to being raised at European level, given the various Member States' very different systems for pension savings. Secondly, I could not help but note that Sweden, in common with Germany, has systems particularly ill-suited to this type of changeover. The Swedish model, in which the social partners decide about the issue, is incompatible with the rapporteur's proposal. Considerable problems could also arise if huge sums by way of invested funds could suddenly be released in a short period in order to guarantee the ability to transfer pensions.
I am, in the long run, in favour of a system in which people can change jobs and move from one country to another and still not need to worry about how doing so might affect their pensions. I therefore in the end voted in favour of this House's amended version of the report in which national derogations are permitted.
in writing. - (PT) On the issue of the transferability of pension rights, there are at least two key aspects that must be taken into account: ensuring workers' rights and guaranteeing the sustainability of public social security systems.
The issue before us is specifically supplementary pension schemes and not public social security schemes. With regard to these two aspects, we are opposed to the amendments tabled in the report amending the Commission's original proposal. These amendments propose, for example, to increase from 21 to 25 the age of access to supplementary pension schemes and to make the acquisition of pension rights conditional on a minimum five-year period.
Supplementary pension schemes must not, however, replace public schemes. Public social security schemes based on solidarity and universality are among the cornerstones of any state and something that must be guaranteed in a fairer and more egalitarian society.
Lastly, we are very disappointed at the rejection of the amendments we tabled, including the proposal to combine the Commission's original position on the minimum age of 21 with a two-year period of acquisition of rights, which would have been more favourable to the workers. Hence our final vote against.
in writing. (SV) We have chosen to vote against this report. The June List wholeheartedly supports an efficient internal market. We thus support the principle whereby an employee must be able without difficulty to transfer earned pension points between the Member States. We do not, however, believe that the EU should have views on the form to be taken by the Member States' respective pension systems, provided that all EU citizens are treated equally within the system in force. We are thus critical of quite a few individual proposals in the report, such as the views on vesting conditions for policyholders in supplementary pension schemes, the views on minimum ages for earning pension rights or EU rules on the qualifying period for entry into a pension scheme. How the Member States choose to design their respective pension systems needs to be an entirely national matter, provided that all EU citizens are treated equally within the system in force.
in writing.- (PL) I am voting in favour of Mrs Oomen-Ruijten's report on the proposal for a directive of the European Parliament and of the Council on improving the portability of supplementary pension rights - C6 0331/2005 -
Demographic changes and an ageing population have made us aware of the need for supplementary pension and social security insurance systems, which will ensure dignified living conditions. The new directive and Mrs Ria Oomen-Ruijten's report both aim to improve the mobility of workers, within and between the Member States of the European Union, by establishing minimum requirements concerning the acquisition and retention of supplementary pension rights.
The report aptly highlights the role of the Member States in providing consistent support for the transfer of acquired pension rights, especially in the event that new, supplementary pension systems are established. Over the five years following the implementation of the directive, the European Commission will draw up a report which will take into account the conditions governing transfers of capital corresponding to employees' supplementary pension or social security entitlements.
in writing. (DE) I voted against the report on the portability directive. The report goes well wide of the real target of increased cross-border mobility of labour between Member States. On average, only 10% of all employees in the EU receive company pensions. Because of the cost increase of at least 20% that can be expected to result from the high minimum standards which have just been adopted, there will scarcely be any interest in the creation or expansion of company pension schemes. My fear is that what employers and employees have achieved to their mutual advantage in the national context over several decades is now being put at risk.
The minimum age for the acquisition of company-pension rights has been entirely scrapped. The five-year vesting period has been abolished. The minimum standards are to be applicable retroactively, which is in outright contradiction to the principle of safeguarding legitimate expectations. I also voted for the deletion of index-linking, which would most probably be interpreted by the European Court of Justice as 'equitable adjustment' and as an obligation. The German Bundesrat has calculated that treating employees who have changed companies on equal terms with those who have not will increase the cost of supplementary pension schemes by 30%.
European Commissioner Vladimír Špidla has announced the presentation of a new proposal. Following the failure to reach agreement in the Council, the proposal will be largely based on today's parliamentary resolution and will thus jeopardise company pension schemes - and not only in Germany.
Directive 98/49/EEC guarantees the rights to supplementary pension for workers and the self-employed who move within the EU, but provides no guarantees in the area of portability of supplementary pensions and flexibility of the acquisition conditions.
This is something which the Commission proposal addresses. It lays down terms and puts forward three minimum rules regarding the portability of rights: either they remain within the business (dormant rights), they are transferred within a certain period of time, or they are paid in cash (up to a certain threshold). According to the Commission, the new directive must apply to all supplementary pensions that are work-related.
I particularly regret the fact that the Oomen-Ruijten report excludes the proposal of portability of pension rights from the directive. As it stands now, it only deals with dormant rights.
As I see it, the new directive should do everything in its power to support workers who invest in supplementary pension rights. Accordingly, nobody should be excluded by imposing minimum conditions in terms of age or period of time. I can only endorse the report if the directive retains the broad scope proposed by the Commission. If not, I will be voting against.
The proposal for a Commission directive, as formulated with the anti-labour changes voted jointly by the Christian Democrats, the socialists and the liberals, supported by the New Democracy and PASOK MEPs, blows national supplementary insurance schemes sky high throughout the EU. It marks a deterioration in the terms of insurance and retirement of the workers, a reduction in pensions and an increase in the retirement age. It speeds up procedures for private insurance companies to increase their share of this sector. The basic direction of these reactionary changes is the so-called 'three-axis' system of main state pension, with a supplementary and occupational pension from private companies. The blow to the workers' rights in the supplementary pension sector is linked to the ambition of the monopolies to use the reserves in these insurance funds to fund their investments, while at the same time legalising the acceptance of the 'investment risk' or possible loss of the workers' money.
New Democracy and PASOK vote in favour of all the anti-grassroots measures in the European Parliament, on the one hand, and harangue and deceive the workers in our country, on the other hand, by endeavouring to show the people a supposedly friendly mask.
The Greek Communist Party calls on the workers to step up their fight against the anti-labour, anti-grassroots EU policy, to defend state social insurance schemes and to demand satisfaction of their contemporary needs, higher pensions and a lower retirement age.
in writing. - (DE) I voted against the portability directive, because it misses the real target of increased cross-border mobility of labour between Member States. The rules on the transfer of company-pension rights only have the force of a recommendation for the Member States. For this reason I had repeatedly advised outright rejection of the directive, since it has become superfluous.
(DE) Mr President, even though the introduction of the euro has made life easier in many respects, as in the case of cross-border trade, it would be wrong to overlook its less savoury aspects, such as the surrender of sovereignty and price increases.
As in the case of any enlargement of the EU, the introduction of the euro in new Member States will ultimately affect the fragile stability of the entire system. This is why I believe it is imperative to ensure that the overall balance is not upset by the inclusion of weak national economies.
Now it may well be that Cyprus and Malta are ready. In the past, however, governments have all too often played with marked cards in order to qualify for the euro club. In my opinion, such an important decision must on no account be taken over the heads of the population, and that is why I have abstained in this instance.
in writing. - (PT) We abstained from the vote on account of the fact that it is entirely up to each Member State to make the sovereign decision on whether or not it wants to join the Eurozone. Our opposition to the creation of Economic and Monetary Union and to the Eurozone is well known. The example of Portugal has amply demonstrated how the euro is a tool for promoting wage moderation and flexibility in the labour market. By sustaining nominal and not real convergence, it has been to the detriment of growth, employment and living standards, and to the benefit of the large European multinationals and financial groups.
I wish to point out that the issue of speeding up the enlargement of the Eurozone is also based on the political criteria of strengthening both political integration and the Eurozone itself. With two new Member States - Malta and Cyprus - the Eurozone will boast over half of EU Member States. This is a significant psychological barrier, when dissatisfaction among the workers and the people as a whole in the Eurozone is on the increase and when the future Constitutional Treaty is under discussion. The majority therefore accept the idea of joining, even though Malta does not fulfil all the nominal convergence criteria. As in the past, this is not an 'economic' decision, but a political one.
in writing. (DE) On the basis of economic criteria, the decision is no doubt justified. From a political point of view, it is nevertheless a regrettable decision. It squanders an opportunity to let both parts of the island of Cyprus enter the eurozone. Instead of bringing North and South closer together through a single currency, it will only deepen the divide between the two parts of the island.
(MT) Thank you, Mr President. The government has adopted as its policy the target of introducing the euro by 1 January 2008. In order to do so a number of criteria had to be reached, for example regarding deficit and inflation. Obviously these had a negative impact on the government's financial policies, as well as on the more vulnerable section of society.
Indeed, we believed that there was an alternative, which still entailed adopting the euro, but adopting it at a slower pace. Obviously, our entry into the eurozone will have a number of positive effects, yet it will also have adverse effects in other areas. However, in view of national interests, the Maltese Labour Party delegation has voted in favour.
(PL) Mr President, today we debated and voted on the expansion of the eurozone and Malta and Cyprus' membership of this zone. I leave the sovereign decision on the abolition of the national currency in Cyprus and Malta to the citizens of these countries. However, as a representative of the League of Polish Families in the European Parliament, I am opposed to Poland's membership of the eurozone and the negative economic and social impact this would have on Poles.
All current public opinion polls confirm that the majority of Poles do not want the euro. I think that we should not only avoid acting hastily, but we should also not introduce the euro in Poland at all. I also disagree with the opinions expressed today that the Member States have a duty to join the eurozone. Poles should decide on this issue in a national referendum and I hope that the Polish zloty will remain a national currency in Europe, alongside the British pound and the Danish and Swedish currencies.
in writing. - (PT) It is well known that we opposed the creation of European Economic and Monetary Union and the euro. Indeed, we voted against Parliament's resolution of 2 May 1998 establishing the Eurozone, which was originally made up of 12 countries, including Portugal. We feel that monetary policy, and the prerogative of issuing currency, lies exclusively with the Member States, and therefore reject this transfer of sovereignty, which will make it impossible to address the economic and social problems in each country, including Portugal.
At this time, the enlargement of the Eurozone is based on political criteria - for example the strengthening of political integration and of the Eurozone itself - as this issue amply demonstrates, given that Malta does not fulfil all of the nominal convergence criteria. However, with two new Member States - Malta and Cyprus - the Eurozone will boast over half of EU Member States. This is a significant psychological barrier, when dissatisfaction among the workers and the people as a whole in the Eurozone is on the increase and when the future Constitutional Treaty is being discussed.
In our view, it is entirely up to each Member State to make the sovereign decision on whether or not it wants to join the Eurozone, and this is why we abstained from the vote.
in writing. British Conservatives have always opposed the entry of the UK into the euro zone. Nevertheless, we have never opposed the right of other sovereign nations to form a common monetary system. Our abstention reflects our belief that it is for the members of the euro zone to decide how best to conduct monetary policy in the interests of a stable currency.
in writing. - (FR) Our vote concerning the adoption of the euro by Malta and Cyprus will be identical to the one for Slovenia: we shall abstain. We will not go against what we hope will be the conscious will of sovereign peoples.
We must, however, recognise that a threshold has been crossed: it is not at their express request, but because they almost fulfil the 'stupid' Maastricht criteria, as Mr Prodi would have said, that these countries have to adopt the euro. Have their citizens been told about it? At least one of these countries does not meet these famous criteria and neither of the two, it seems, has supplied the statistics necessary for a proper assessment of their state of preparation. Why rush? The practical and technical measures for actual transition to the single currency are a great unknown. Also, the euro zone's capacity for absorption, which at another time was a matter of concern for Mr Langen, has disappeared from the picture and from the analysis.
Here we are again faced with the bicycle syndrome, from which European construction appears to suffer: if it does not go forward, it falls down. The euro zone must be enlarged at all costs. Full stop! The truth is that it is the citizens of Europe who will have to pay the price!
in writing. - (SV) We have chosen to abstain in the final vote on these reports. It is up to the people of Cyprus and Malta to decide, preferably through a referendum, whether they want the country to be part of EMU.
We do not believe that Sweden should be part of the currency union. Nor do we recommend other countries to participate in it.
in writing. - (FR) I voted in favour of the introduction of the euro in Malta and Cyprus, because it is a matter of supporting strengthened integration of these countries in the sense given by the European Union. Nonetheless, this decision ought to have been accompanied by measures enabling more democratic control of the single currency (establishment of real economic government of the euro zone capable of balancing the power of the European Central bank (ECB), changing the Central Bank's objectives so as to include research for growth and full employment, changing the criteria of the Stability Pact so as not to penalise public investment policy in the future).
Let us take care not to pursue endless enlargement of the euro zone without any new perspectives.
in writing. The British Conservative delegation supports the Committee on Budgets resolution calling on the Commission to resubmit its proposals for financing the Galileo project. However, we have grave reservations about proposals to fund it through the existing European budget.
in writing. - (PT) We are very disappointed at the significant rejection by the majority in Parliament of the amendments tabled by our group, which were aimed at ensuring that 'the Galileo programme must not, under any circumstances, by used for military purposes', and that 'safeguards must be put in place to prevent the programme from being privatised' thereby guaranteeing that its implementation is funded entirely with public money.
Does this rejection mean that, following much-vaunted public investment, the unacceptable option of tendering the programme out to the private sector is already being considered?
Our position is clear.
We feel that the Galileo programme (European programme of satellite radionavigation) will be able to contribute towards cooperation, scientific and technical advancement and to foster the exchange of, and access to, information.
This is a project that should be based on a strategy of public investment and public control, so that a public service can be provided. That way, there can be equal access and the free use of available information for all users.
It is a project in which the citizens' rights, guarantees and freedoms must be guaranteed. It must also be ensured that it is not used for military purposes and/or as part of the trend towards an excessive preoccupation with security.
in writing. In order to conclude GALILEO, the European satellite navigation system, EU member states are asked to pay another € 2 400 000 000. For many years it has been argued that this project would bring technological innovation, satisfaction of consumers' needs, employment, and independence from the United States. These assets could justify the spending of community funds, instead of leaving it solemnly to profit-orientated multinationals or the American war industry. As long as GALILEO remains a peaceful process, we do not principally reject it. Unfortunately, GALILEO will be developed 10 to 20 years too late, and in the meantime GPS, the American counterpart, has conquered the world market. This makes GALILEO into a costly prestige project. Spending a lot of community money on this, might sound attractive to big business, but voters and consumers will increasingly regard this as a scandalous waste of money. European companies refuse to participate in Public Private Partnerships, because they do not expect any profit due to the arrears with GPS. They do hope to receive a large community investment in 2012 for free. Consequently, we do not want to spend even more money on GALILEO. If there are no real perspectives, we should dare to stop.
in writing. (SV) EU Member States will be technologically dependent on current and future military superpowers, such as the United States, Russia and China, if we cannot develop our own satellite-based radio navigation.
Galileo is undoubtedly needed, but this expensive project should for the most part be funded by private actors with political support. Paragraph 6 of the resolution states that, in the European Parliament's view, the Galileo programme should be funded entirely from the European Union budget. I am not prepared to go so far and therefore choose to vote against the resolution as a whole.
in writing. - (FR) We support the Galileo project, even if we had a few reservations about supporting it.
We cannot, however, support this resolution. It is deplorable that, after the predictable failure of the public-private partnership, this Parliament should be saying it is prepared to give up an independent GPS system if it ceases to be purely a Community project to include direct funding by Member States.
Galileo is useful! By whatever means, it must be financed. The Commission cannot find EUR 2.4 billion, from the hundreds of billions that it intends spending, not always usefully, by 2013? Then what? Why should the Member States be pushed aside? Galileo is not a toy, nor is it the exclusive, symbolic project of Brussels' Europe that wants us to believe that it is not concerned only for itself, its competences and its sustainability.
Just for once, leave aside dogma. Put into this industrial venture a quarter of the political willingness that a handful of Member States put, a few years ago, into building a European aeronautical and space industry, and prove what you refuse to admit: intergovernmental cooperation works. In Brussels, on the other hand, it is at a standstill.
in writing. The clear intention of the resolution is for Galileo to be financed with a blank cheque from public funds to further EU political ambitions. Collaborative technological projects have a dubious track record. They do not require EU involvement and should only be undertaken for clear economic, strategic and industrial motives - not to further EU ambitions to be a global actor.
British Conservatives want opportunities for British industry and British R[amp]D, but this resolution does not guarantee that. It supports the Commission's proposal to use public funds - through the EU budget - for the entire Galileo project. This course of action will be another drain on taxpayers in the United Kingdom and other EU Member States, and one in which they have had absolutely no say.
Whereas, in the past, there was reluctance by the EU to admit military applications, this coyness has now been dropped. In the Commission's Communication on European Space Policy (26 April 2007) the aim of meeting 'Europe's security and defence needs as regards space' is one of the key objectives. As long-standing opponents of ESDP, the British Conservatives oppose proposals that extend the Commission's hand into the defence arena.
in writing. - (PT) All it took for us to decide to vote against this report was the first recital. Community law on public procurement aims to open - liberalise would be a better word - public markets in the Member States to cross-border competition, in order to support the development of the internal market, in keeping with the liberalising agenda contained in the Lisbon Strategy.
We are of course in favour of national rules on the transparency of tendering, provided they do not block opportunities to use public markets to boost the economic fabric and national SMEs, bearing in mind their size and importance. There is a substantial difference in this case, however, leading us to vote against, which is that responsibility for this issue should continue to rest with the Member States.
Public procurement is also an important instrument in promoting social and environmental policy, given that it may contain criteria relating to social and environmental issues involved in awarding contracts. It cannot be restricted to supranational level, with rules on non-discrimination or on other economic interests used as a pretext.
in writing. We voted in favour of part one of paragraph 40 and against part 2 of paragraph 40. Similarly, we voted in favour of the first part of paragraph 41 and against the second part. We abstained on the vote for the resolution as a whole.
The reason for this is that we did not wish to indicate that we support any interpretation of the word 'rights' as indicating a support for abortion. We do, of course, support the general thrust of the Millennium Goals and therefore did not vote against the resolution as a whole.
in writing. - (PT) I voted in favour of the Kinnock report 'On the Millennium Development Goals - the midway point' because I feel that we need a broad partnership in order to be able to achieve the Millennium Development Goals. It is therefore desirable for the national parliaments and civil society in all the interested countries to become involved.
One of the key factors in achieving the Goals is that of a 50% reduction in poverty by 2015, with special focus on issues such as HIV/Aids, tuberculosis and malaria. Gender inequality and discrimination against women are further points that must be taken into account in development programmes.
in writing. - (PT) I welcome the fact that the report acknowledges the seriousness of the world situation.
As the UN report on the Millennium Development Goals revealed, progress in the fight to reduce hunger has been too slow. Indeed, the figures have worsened in recent years: 854 million people (17% of the world's population) per day suffer from hunger and almost 16 000 children die every day due to hunger-related causes.
Nevertheless, once again the report glosses over the causes at the root of this intolerable situation.
It is important to highlight the fact that, at the same time as 16 000 children die every day:
The US Administration has earmarked USD 600 billion for military spending in its budget;
The 691 richest people in the world have a net fortune equivalent to USD 2.2 billion, which is equal to the combined wealth of the 145 poorest countries;
The 500 richest people have a combined income higher than that of the 416 million poorest;
The 8 million richest people in the world have a net fortune equivalent to 80% of the GDP of all the countries in the world.
This is the root of the problem.
in writing. The rapporteur's approach to this highly important subject is to be commended. There is urgent need for efforts to reach the MDGs to be redoubled. This means wholesale debt relief and scaled-up, better coordinated and better targeted aid.
in writing. - (PT) In the space available in an explanation of vote, there are two points that deserve to be highlighted.
The first paragraph of the resolution says: 'the overarching aim of development cooperation is and must be the fight against poverty; stresses, however, that this fight is not limited to material growth and therefore, democracy-building and the promotion of basic human rights, rule of law and the principles of justice, equity, transparency and accountability must always be central themes of any such cooperation.'
I did not oppose this resolution because I understand that these concerns require us to contribute as much as we can, but I feel that the idea must be stressed that the fight against poverty cannot be effective unless the causes of poverty are combated. Among the structural causes of poverty is always bad governance. It is for this reason, and not out of a desire to impose some sort of model, that it is so important to fight on these two fronts at the same time. Otherwise, we will be resolving a problem today only for it to come back tomorrow.
Lastly, the report tells us that 'Portugal, which is due to host the EU-Africa Summit during its Presidency, achieved only 0.21% ODA/GNI in 2006', which is terrible.
in writing. (PL) I was forced to vote against the report on 'MDGs at the Midway Point'.
Including proposals to fund abortion using EU budget aid will inevitably lead to divisions concerning the aid strategy for Africa. This will undermine the effectiveness of our actions. From both a moral and a medical point of view, abortion does not hold the key to solving the problem of maternal deaths during childbirth.
Using European Union resources to fund abortion in Africa is contrary to the principle of providing support. It forces all European Union citizens to become indirectly implicated in this matter. It also represents a kind of moral imperialism towards Africa. The consistent support of this House for funding abortion in developing countries is the biggest mistake we have made in terms of shaping humanitarian aid policy.
in writing. The UKIP does not recognise the legitimacy of the ACP-EU JPA and therefore cannot support this amendment. However, we agree with the spirit of the text and sincerely hope that the international community as a whole will ensure that the international travel bans on key figures in the Zimbabwean regime are fully respected.
in writing. The UKIP does not recognise the legitimacy of the ACP-EU JPA and therefore cannot support this amendment. However, we agree with the spirit of the text and sincerely hope that the international community as a whole will ensure that the international travel bans on key figures in the Zimbabwean regime are fully respected.
in writing. The work of the ACP-EU JPA is vital when we consider the large number of least developed countries within that grouping and the volume of development assistance the EU targets at the ACP countries. I support many of the demands made in the report, such as those calling for national parliaments and civil society to become more involved in the process of national aid programming in the ACP.
in writing. - (PT) The report clearly reveals how the work of the ACP-EU Joint Parliamentary Assembly - both in 2006 and before - is an excellent instrument for creating the crucial structures, relationships and dialogue necessary for the creation of sound foundations for good relations between both sides and for the development of genuinely useful projects.
That being said, although it should be noted that whilst progress so far has been laudable, our concerns should be based on what lies ahead. We have an obligation - one that is, on the one hand, both moral and ethical and, on the other, in our own interests - to support development in associated countries, to help them develop mechanisms to open up their economies and together to turn globalisation into a virtuous movement; it is up to us to circumvent, reduce and remove the potential pitfalls involved in this movement.
Against this backdrop, in relation to some of these partners, it is vital that the forthcoming EU-Africa summit, set to take place during the Portuguese Presidency, yields results. Realism with results is preferable to utopian ideals without history.